295 S.W.3d 840 (2009)
KENTUCKY BAR ASSOCIATION, Movant,
v.
Roger P. ELLIOTT, Respondent.
No. 2009-SC-000549-KB.
Supreme Court of Kentucky.
October 29, 2009.

OPINION AND ORDER
Pursuant to SCR 3.166, the Kentucky Bar Association (KBA) requests this Court to enter an Order confirming the automatic temporary suspension of Roger P. Elliott from the practice of law. Mr. Elliott, KBA Member No. 20767, was admitted to the practice of law in this Commonwealth by Order entered October 5, 1975, and his bar roster address is 304 Golf Club Drive, Nicholasville, Kentucky 40356. On May 6, 2009, Elliott was indicted by a Pulaski Circuit Court Grand Jury for Theft of Services Already Rendered, a Class D Felony, in violation of KRS § 514.090 and, on July 28, 2009, he pled guilty to the charge and judgment was entered.
SCR 3.166(1) provides, in relevant part, that "[a]ny member of the Kentucky Bar Association who pleads guilty to a felony. . . in this State or in any other jurisdiction, shall be automatically suspended from the practice of law in this Commonwealth." This "suspension shall take effect automatically beginning on the day following the plea of guilty . . . or upon the entry of judgment[,] whichever occurs first," and "shall remain in effect until dissolved or superseded by order of the Court." Accordingly, Elliott was automatically temporarily suspended from the practice of law in this Commonwealth beginning July 29, 2009.
Therefore, it is ORDERED that:
1. Roger P. Elliott's automatic temporary suspension is hereby confirmed, pursuant to SCR 3.166, effective July 29, 2009, until superseded by subsequent order.
2. Notice and publication of this Order is granted for the benefit of all members of the bar and public.
3. Pursuant to SCR 3.390, and within ten days from the entry of this Opinion and Order, Elliott shall notify, in writing, all courts in which he has matters pending and all clients he is currently representing of his inability to provide further legal services and provide the Executive Director of the Kentucky Bar Association with a copy of all such notice letters, or with a certification that he has no active clients, whichever is applicable. In addition, to the extent possible, Elliott shall immediately cancel *841 and cease any advertising activities in which he is engaged.
All sitting. All concur.
ENTERED: October 29, 2009.
/s/ John D. Minton Jr.